UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CHRISTINE SARACENI,

              Plaintiff,

       v.                                              19-CV-1152
                                                       DECISION AND ORDER
 M&T BANK CORPORATION,

              Defendant.



      On August 27, 2019, the plaintiff, Christine Saraceni, filed a complaint against the

defendant, M&T Bank Corporation (“M&T”), alleging claims under the Employment

Retirement Income Security Act (“ERISA”) and for breach of contract. Docket Item 1.

On September 25, 2019, Saraceni moved for a preliminary injunction. Docket Item 14.

On October 9, 2019, M&T cross-moved for a preliminary injunction, Docket Item 34, and

moved to expedite the briefing schedule on that motion, Docket Item 35. Saraceni

responded on the expedited schedule but requested the opportunity to supplement her

opposition at a later time. Docket Item 39.

      The Court heard oral argument on October 28, 2019. Docket Item 48. The Court

denied M&T’s motion for an expedited briefing schedule and reserved decision on the

cross-motions for a preliminary injunction. Id. The Court subsequently issued a text

order stating that Saraceni “may—but is not required to—submit an additional response

to M&Ts cross-motion for a preliminary injunction by November 25, 2019.” Docket Item

64. Saraceni declined to do so.
                                       BACKGROUND


        Saraceni is a former employee of M&T. Docket Item 1 ¶ 6. She began working

there in June 2008. Id. ¶ 7. In June 2019, M&T informed Saraceni that she was going

to be laid off, effective July 26, 2019. Id. ¶ 12. She signed a severance agreement that

would, among other things, extend her health insurance coverage until November 22,

2019—17 weeks after her last day. Id. ¶ 14.

        On August 7, 2019, Saraceni received an email from M&T stating that “[a] review

of [her] email traffic . . . revealed that [she] sent a client list spreadsheet to [her]

husband’s email address . . . [and] due to this violation, [her] severance benefits have

been forfeited and will not be paid out.” Id. ¶ 18. According to Saraceni, she received

no paperwork concerning the revocation of her health insurance benefits. Id. ¶ 22.

        On August 16, 2019, Saraceni’s husband needed urgent medical care, and

Saraceni later learned that her health benefits had been discontinued. Id.            ¶¶ 20-21.

Saraceni therefore filed this suit, raising three main claims: (1) violation of the

Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (2) breach of her

severance agreement; and (3) wrongful termination of health insurance benefits in

violation of the Employee Retirement Income Security Act of 1974 (“ERISA”). M&T

agreed to reinstate Saraceni’s health benefits temporarily until November 30, 2019,

while the parties litigated her motion for a preliminary injunction. See Docket Item 14-12

at 7.




                                                2
             SARACENI’S MOTION FOR A PRELIMINARY INJUNCTION


       Saraceni conceded at oral argument that her motion for a preliminary injunction

would become moot on November 23, 2019—the day after her health benefits under the

severance agreement would have expired—so long as M&T maintained her health

coverage through November 22, 2019, and sent her notice that she may continue her

benefits under COBRA, both of which M&T agreed to do. Docket Item 66 at 15. The

parties have not informed the Court that M&T failed to fulfill either of those promises.

Accordingly, Saraceni’s motion for a preliminary injunction, Docket Item 14, is DENIED

AS MOOT. 1


             M&T’S CROSS-MOTION FOR A PRELIMINARY INJUNCTION


       M&T asserts that “Saraceni sent at least four proprietary documents out of M&T

to herself and to her husband, a loan officer at Prime Lending, an M&T mortgage

competitor.” Docket Item 34-1 at 5. “While M&T elected not to take legal action initially,

M&T now cross-moves seeking return of that confidential information.” Id. at 6. 2

       “A preliminary injunction is an extraordinary remedy never awarded as of right.”

Monserrate v. New York State Senate, 599 F.3d 148, 154 (2d Cir. 2010) (quoting Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)). The Second Circuit has held


       1If there has been a development about which the Court is unaware that would
render Saraceni’s motion not moot, Saraceni may file a motion for reconsideration
within 14 days of the date of this decision and order.
       2  After M&T filed its cross-motion, this Court held that two of the four
documents—“Marketing List.xls” and “address.doc”—were not confidential and ordered
that they be filed publicly. Docket Item 50 at 4-5 (“While [those documents] may well be
M&T’s property, there is no reason to believe that [they are] confidential.” (emphasis in
original)).
                                             3
that a party seeking a preliminary injunction must establish “(1) irreparable harm and (2)

either (a) a likelihood of success on the merits, or (b) sufficiently serious questions

going to the merits of its claims to make them fair ground for litigation, plus a balance of

the hardships tipping decidedly in favor of the moving party.” Id. (quoting Lynch v. City

of N.Y., 589 F.3d 94, 98 (2d Cir. 2009)).

       “A showing of irreparable harm is ‘the single most important prerequisite for the

issuance of a preliminary injunction.’” Faiveley Transp. Malmo AB v. Wabtec Corp., 559

F.3d 110, 118 (2d Cir. 2009) (quoting Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d

Cir. 1999)). To establish irreparable harm, a party “must demonstrate that absent a

preliminary injunction [it] will suffer an injury that is neither remote nor speculative, but

actual and imminent, and one that cannot be remedied if a court waits until the end of

trial to resolve the harm.” Id. (quoting Grand River Enter. Six Nations, Ltd. v. Pryor, 481

F.3d 60, 66 (2d Cir. 2007)). “Where there is an adequate remedy at law, such as an

award of money damages, injunctions are unavailable except in extraordinary

circumstances.” Id. (quoting Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506, 510

(2d Cir. 2005)).

       Here, M&T claims that it will suffer irreparable harm because its “competitive

information and proprietary documents are not just out in the public domain, but actually

in the hands of a direct competitor.” Docket Item 34-1 at 28. According to M&T, “no

amount of money can compensate M&T for the lost competitive edge and breach of

confidentiality of its strategic and proprietary data.” Id.

       But “loss of sales” to a competitor is precisely the type of injury that “should be

fully compensable by money damages.” Faiveley, 559 F.3d at 119 (quoting Geritrex



                                               4
Corp. v. Dermarite Indus., LLC, 910 F.Supp. 955, 966 (S.D.N.Y. 1996)). And there is no

indication that Saraceni will disseminate M&T’s proprietary information in a way that will

impair its value. See id. at 118-19 (explaining that “[w]here a misappropriator seeks

only to use [a competitor’s trade] secrets—without further dissemination or irreparable

impairment of value—in pursuit of profit,” there is no presumption of irreparable harm

“because an award of damages will often provide a complete remedy for such an

injury”). Thus, even if M&T is able to prove that Saraceni’s use of its information caused

it to lose business, that injury can be compensated by money damages. What is more,

the fact that M&T waited more than two months after discovering that Saraceni had

emailed the documents to move for a preliminary injunction belies its assertion of

irreparable harm. See 199 Del. Ave., Inc. v. Lake Effect Artisan Ice Cream, 2019 WL

1723588, at *3 (W.D.N.Y. Apr. 18, 2019) (observing that “courts in this Circuit ‘typically

decline to grant preliminary injunctions in the face of unexplained delays of more than

two months’” (quoting Monowise Ltd. Corp. v. Ozy Media, Inc., 2018 WL 2089342, at *1

(S.D.N.Y. May 3, 2018)).

       For all those reasons, this Court finds that M&T has not established irreparable

harm and, therefore, is not entitled to a preliminary injunction. See id. (explaining that “if

a party fails to show irreparable harm, a court need not even address the remaining

elements of the test” (quoting Monowise, 2018 WL 2089342, at *1)).




                                              5
                                     CONCLUSION


         For the foregoing reasons, the Court DENIES AS MOOT Saraceni’s motion for a

preliminary injunction, Docket Item 14, and DENIES M&T’s cross-motion for a

preliminary injunction, Docket Item 34.

         SO ORDERED.


Dated:         January 28, 2020
               Buffalo, New York



                                            s/ Lawrence J. Vilardo
                                           LAWRENCE J. VILARDO
                                           UNITED STATES DISTRICT JUDGE




                                           6
